Title: To Benjamin Franklin from Antoine Borel, 3 May 1778
From: Borel, Antoine
To: Franklin, Benjamin



Monsieur,
Paris ce 3 may 1778.
Si la posterité doit des éloges, aux citoyens vertueux, qui ont fait le bonnheur de leurs patrie, quelles obligations ne contractons nous pas, quand ces genies heureux se trouve sous nos yeux et parmi nous?
Plein d’admiration pour L’auteur de la revolution actuelle, Triomphe de la raison et de l’humanité, J’ai essayés de rendre ce grand evenement dans un dessein, que Je me propose de faire graver par un des meilleurs artiste de notre academie. Oserai-je me flatter que Monsieur franklin voudra bien accepter et l’homage de ce dessein et la dedicasse de L’estampe, heureux si cet ouvrage peut plaire a celui à qui Je l’ai destiné? Son aprobation me répondra de celle du public, et sera la satisfaction la plus grande que puisse eprouver un Jeune artiste qui toute sa vie ne cessera d’etre avec admiration et reconnaissance de Monsieur franklin Le tres humble tres obeissant et Tres respectueux serviteur
Borelrüe de Boucherat au coinde celle de Xaintonge.

Oserai-je faire encore une priere a Monsieur, qui seroit de me donner une demie heure pour finir la Tête du principal personage de mon dessein? Je prenderés tous les moments qu’on voudra bien m’accorder, et me renderés aux ordres qu’on voudra bien me prescrire.



La liberté de L’amerique.
Franklin, couroné de Branches de Chêne, affranchi L’amerique, qui embrasse La statûe de la liberté. Minerve couvre le heros de son égide: a sa gauche La prudence et le courage Renverse L’angletere Qui dans sa chute entraine un Neptune. Sa courone Tombée, son trident rompû, désignent ainsi que les chaines, le gouvernail et l’enseigne militaire brisées, L’humiliation L’abaissement et l’extirpation de la tiranie anglaise, dans le nouveau monde et sur les mers.

A la droitte de La liberté, le Comerce et L’agriculture aplaudissent a cette heureuse Revolution.
Les palmiers sont le simbole de l’abondance et de La stabilité.

 
Endorsed: Description of the Drawing by Borell. It is fram’d and glaz’d a large Piece.
